     Case 1:19-cv-01038-DAD-JLT Document 120 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LESLIE BILLINGS,                               No. 1:19-cv-01038-DAD-JLT
12                        Plaintiff,
13             v.                                       ORDER TRANSFERRING VENUE
14       RYZE CLAIM SOLUTIONS, LLC, et al.,
15                        Defendants.
16

17            On December 1, 2017, this case was removed to our court from the Kern County Superior

18   Court. (Doc. No. 1.) On June 8, 2018, Senior District Judge Anthony W. Ishii granted defendant

19   Ryze Claim Solutions, Inc.’s motion to transfer venue from the Eastern District of California to

20   the Southern District of Indiana. (Doc. Nos. 7, 19.) Thereafter, the Southern District of Indiana

21   sua sponte transferred this case back to the Eastern District of California, finding that pursuant to

22   28 U.S.C. § 1404(a), the interests of justice warranted the transfer. (Doc. No. 105.)

23            Defendant filed a petition for a writ of mandamus in the United States Court of Appeals

24   for the Seventh Circuit on October 3, 2019. (Doc. No. 116.) On August 3, 2020, the Seventh

25   Circuit granted defendant’s petition and concluded that the interests of justice require the

26   Southern District of Indiana to complete its adjudication of this case. (Doc. No. 119.)1

27
     1
       A copy of the final judgment and opinion from the Seventh Circuit was entered on January 27,
28   2021. (See Doc. No. 119.)
                                                     1
     Case 1:19-cv-01038-DAD-JLT Document 120 Filed 01/27/21 Page 2 of 2


 1            Finding good cause and in the interests of justice, the court will transfer this action to the

 2   United States District Court for the Southern District of Indiana pursuant to the Seventh Circuit’s

 3   writ of mandamus. Accordingly, the Clerk of the Court is directed to transfer this action to the

 4   United States District Court for the Southern District of Indiana as soon as reasonably possible.2

 5   IT IS SO ORDERED.
 6
          Dated:    January 27, 2021
 7                                                        UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28   2
         The outstanding Order to Show Cause (Doc. No. 115) is hereby discharged.
                                                    2
